Third District Court of Appeal
                               State of Florida

                         Opinion filed June 30, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2131
                       Lower Tribunal No. 15-24515
                          ________________


                             SG 2901, LLC.,
                                  Appellant,

                                     vs.

                           Complimenti, Inc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mavel Ruiz,
Judge.

     Arnaldo Vélez, P.A., and Arnaldo Velez, for appellant.

     Billbrough & Marks, P.A., and Geoffrey B. Marks, for appellee.


Before EMAS, C.J., and LINDSEY, and BOKOR, JJ.

     LINDSEY, J.
        Appellant SG 2901, LLC appeals from a final judgment, entered after

a bench trial, ordering payment to Appellee Complimenti, Inc. for services

rendered in connection with renovations of a condominium unit. SG argues

that Complimenti acted as an unlicensed contractor, and therefore, the trial

court erred in enforcing the parties’ contract.       Because the trial court’s

findings are supported by competent substantial evidence, we affirm.

   I.     BACKGROUND

        In September 2013, SG purchased a two-story condominium unit on

Brickell Avenue. Simeon Garcia is SG’s sole manager. It is undisputed that

Garcia hired Nuria Anor, Complimenti’s principal, to decorate the apartment.

Initially, Garcia’s plans were modest; he wanted to polish the floors and have

the unit ready for occupancy soon. Over time, however, Garcia’s plans

became more extensive and included significant renovations. According to

Anor’s testimony below, she told Garcia that for the type of work he wanted,

he would need licensed professionals. In response, Garcia told Anor to find

the necessary people because he traveled a lot.

        As instructed, Anor gathered several licensed professionals to meet

with Garcia, including a licensed general contractor, a licensed architect, and

a licensed A/C contractor. Though Garcia disputed that such a meeting took

place, every other person at the meeting testified that it occurred. As set

forth in the order on appeal: “All testified that as a result of the meeting, they
                                        2
were hired by the Defendant, and were left with the impression, if not the

direct instruction, to deal with Plaintiff on all matters moving forward-

specifically with respect to payment. The Court finds that this meeting

occurred.” Anor also described other meetings she and Garcia had at the

unit with licensed professionals, and she testified that Garcia always had the

last word. Further, Garcia admitted that Anor would regularly send him

emails asking for authorization with respect to everything on the project.

      After the renovations were complete, Garcia refused to pay Anor in full

because he was not satisfied with the quality of the work. 1 Complimenti, in

turn, sued SG for breach of contract, unjust enrichment, foreclosure of

construction lien, foreclosure of equitable lien, and promissory estoppel. SG

asserted as an affirmative defense that Complimenti was not a licensed

contractor and therefore barred by statute from enforcing the parties’

contract. SG also asserted a counterclaim to disgorge the payments Garcia

had already made, in addition to counterclaims for unjust enrichment and

breach of contract.




1
  It is undisputed that Garcia paid Anor but withheld the full amount. When
asked about this by the trial judge, Garcia stated “I’ve never argued that, nor
have I ever argued with [Anor] that I’m not going to pay her. I just wanted the
finishing to be of the quality that she had promised me.”

                                      3
        Following a three-day bench trial, the court entered final judgment in

favor of Complimenti. In its detailed, nine-page order, the trial court found

that the record evidence “conclusively establishes” that Garcia hired Antonio

Luvara, a licensed general contractor, and that “Complimenti was acting as

the owner representative, facilitating the project while the owner was out of

the country.” Accordingly, Complimenti was awarded a judgment in the

amount $181,377.38. SG timely appealed.

  II.     ANALYSIS

        “We review a judgment rendered after a bench trial to ensure that the

trial court’s findings of fact are supported by competent, substantial

evidence.” Haas Automation, Inc. v. Fox, 243 So. 3d 1017, 1023 (Fla. 3d

DCA 2018) (citing Underwater Eng’g Servs., Inc. v. Util. Bd. of City of Key

West, 194 So. 3d 437, 444 (Fla. 3d DCA 2016); Emaminejad v. Ocwen Loan

Servicing, LLC, 156 So. 3d 534, 535 (Fla. 3d DCA 2015)). Pure legal

conclusions are reviewed de novo. Id.

        On appeal, SG raises two grounds for reversal. First, SG argues that

because Complimenti is not licensed as a contractor, it cannot enforce its




                                       4
contract with SG. SG also argues that Complimenti is not entitled to a lien.

For the reasons that follow, we reject these arguments.2

      SG relies on section 489.128(1), Florida Statutes (2020), which makes

contracts entered into by unlicensed contractors unenforceable:

                (1) As a matter of public policy, contracts entered
              into on or after October 1, 1990, by an unlicensed
              contractor shall be unenforceable in law or in equity
              by the unlicensed contractor.

      SG maintains that Complimenti acted as a contractor, as defined in

section 489.105(3), Florida Statutes (2020), which provides in pertinent part

as follows:

                (3) “Contractor” means the person who is
              qualified for, and is only responsible for, the project
              contracted for and means, except as exempted in
              this part, the person who, for compensation,
              undertakes to, submits a bid to, or does himself or
              herself or by others construct, repair, alter, remodel,
              add to, demolish, subtract from, or improve any
              building or structure, including related improvements
              to real estate, for others or for resale to others; and
              whose job scope is substantially similar to the job
              scope described in one of the paragraphs of this
              subsection.

      The trial court relied on Full Circle Dairy, LLC v. McKinney, 467 F.

Supp. 2d 1343, 1346 (M.D. Fla. 2006), which sets forth a two-pronged



2
  SG also argues that the trial court should have awarded judgment in its
favor on its counterclaims. We reject this argument without further
discussion.
                                        5
analysis of the definition above. “First, the individual must ‘construct, repair,

alter, remodel, add to, demolish, subtract from or improve’ a structure . . . .”

Id. Second, “the individual who engages in such an undertaking must have

a job scope that is ‘substantially similar’ to a job scope described in

subsections (a) through (q) of § 489.105(3), which includes ‘general

contractor’, ‘roofing contractor’ and ‘specialty contractor’.” Id.

      The trial court found that the “record evidence presented in this matter

conclusively establishes that the licensed General Contractor, Antonio

Luvara, hired by the Defendant, was the ‘person qualified for, and solely

responsible for, the project contracted for’ and that any individual who[]

performed any service in connection with the project was hired and approved

by the Defendant directly.” The court further found that “the record evidence

establishes, by the greater weight of the evidence, that Complimenti’s job

scope was specifically limited to providing design/decorating services and

acting as the point of contact in a representative or agency capacity on

Defendant’s behalf.     Any hiring and/or contracting of work done at the

property - licensed or not - was done and approved directly by SG himself

and or the licensed General Contractor, Mr. Antonio Luvara.”

      We agree with Complimenti that these findings are supported by

competent substantial evidence, and therefore, the trial court did not err in

concluding that Complimenti was not a “contractor” as defined in section
                                        6
489.105(3).          Consequently, section 489.128(1), which prohibits an

unlicensed contractor from enforcing a contract, is not applicable.

           SG also argues that the trial court erred in concluding that Complimenti

was entitled to a lien.        We disagree.     The trial court relied on section

713.03(1), which provides that “[a]ny person who performs services as . . .

interior designer . . . has a lien on the real property improved for any money

that is owing to him or her for his or her services used in connection with

improving the real property or for his or her services in supervising any

portion of the work of improving the real property, rendered in accordance

with his or her contract and with the direct contract.”

           Here, the trial court found, based on the testimony below, that

Complimenti’s services were those of an interior designer. 3 Because the

court’s findings are supported by competent substantial evidence, we also

affirm as to Complimenti’s entitlement to a lien.

    III.      CONCLUSION

           The lower court’s thorough final judgment, which contains factual

findings based on credibility determinations derived from live witness




3
  The court also determined that the services were provided for residential
application, and therefore, no license was necessary. See § 481.229(6)(a)
(exempting from licensure “[a] person who performs interior design services
or interior decorator services for any residential application”).
                                           7
testimony, is supported by competent substantial evidence. We therefore

affirm in all respects.

      Affirmed.




                                  8